Citation Nr: 1427574	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-11 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and 
Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served in the United States Navy from May 1999 to August 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Upon perfection of his appeal, the appellant proffered testimony before the undersigned Veterans Law Judge (VLJ) at the RO in June 2012.  A transcript of that hearing was produced and has been included in the claims folder for review.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge (VLJ) asked questions sought to elicit evidence to substantiate the claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim for benefits, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2013) and that the Board can go forward on the claim based on the current record.



FINDINGS OF FACT

The evidence of record indicates the appellant has four years of high school and has not worked since being discharged from service in August 2009.  The appellant's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the AOJ has substantially satisfied the duties to notify and assist as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue given the favorable nature of the Board's decision with regard to the issue of entitlement to a TDIU rating.

B.  Laws and Regulations

A TDIU may be assigned where the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service member's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).  Unemploy-ability associated with advancing age or intercurrent disability may not be considered in determining entitlement to a total compensation rating.  38 C.F.R. § 4.19 (2013).  Factors to be considered are the appellant's employment history and his educational and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 32, 33 (1991).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) (2013), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a) (2013), provide for a TDIU when, due to service-connected disability, a service member is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  In exceptional circumstances, where the appellant does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2013).  A TDIU presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a service member's employability, the Board cannot overlook the level of education he completed, his professional training and employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

Employment is that "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2013).  Generally, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91.

Pursuant to 38 C.F.R. § 4.16(b) (2013), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a) (2013), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2013).  In the present case, the appellant does meet the threshold for schedular consideration because the appellant has been assigned a 50 percent evaluation for sleep apnea and combined with the disability ratings of his other disorders, has a combined evaluation of 70 percent.  The record reflects that the appellant has completed high school but he has no trade experience.  Per his application for TDIU benefits, it appears that the appellant has applied for work at several businesses without success.  It was indicated on his form VA 21-8940 that he had met with a vocational rehabilitation counselor and was told it was unlikely he would meet the employability criteria- a formal vocational folder is not of record, so this information is not presently verifiable.  However, given the numerous service-connected disabilities at issue, this statement is highly plausible.


III.  Facts and Discussion

The appellant's service-connected disabilities and the ratings assigned to those conditions are as follows:  

Sleep apnea			50 percent disabling Migraine headaches		30 percent disabling Adjustment disorder	30 percent disabling Fibromyalgia			20 percent disabling 
Right shoulder disability	20 percent disabling 
Left shoulder disability	20 percent disabling 
Right knee disorder		10 percent disabling 
Left knee disorder		10 percent disabling 
Atopic rhino sinusitis	10 percent disabling 
Neck disorder		0 percent disabling 
Lower back disorder	0 percent disabling 
Plantar fasciitis		0 percent disabling Hypertension		0 percent disabling Gastroesophageal reflux
 	disease		0 percent disabling Residuals cyst removal	0 percent disabling 
Acne vulgaris		0 percent disabling Thyroiditis			0 percent disabling 
Restless leg syndrome	0 percent disabling

The appellant's combined rating has been calculated to be 90 percent.  As reported, the appellant has contended that he is unable to maintain substantially gainful employment as a result of the symptoms and manifestations produced by his service-connected disabilities in general.

In conjunction with his claim for benefits, the appellant underwent A VA General Medical Examination in May 2010.  The examiner was asked to examine the appellant, measure the severity of any found disorders, and then comment on whether the found disabilities prevented the appellant from obtaining and maintaining gainful employment.  Upon completion of the examination, the examiner wrote the following:

Comment on Employability:   
Due to sleep apnea he has intermittent sleep disruption at night and hypersomnolence during the day but his symptoms... overall improved while he uses his C-Pap, and that should not completely preclude him from working; he can still do light work which does not require lot of mental work and concentration.  
Due to fibromyalgia, he has intermittent aches and pains, but his symptoms appear to be improved while on Lyrica, and he should be able to perform light job which has low physical impact.  
For migraine headaches, his symptoms has improved, and he gets headaches about once a month, which should not completely preclude him from employment, but during the headache episodes he may need to take leave from work.  

The appellant also underwent a VA Psychiatric Examination in May 2010.  Upon completion of the examination, the examiner assigned a Global Assessment of Functioning Score of 50, which indicates serious distress and dysfunction.  The examiner reported that the appellant had impaired social interactions with others, and that his motor behavior, or lack thereof, could impact social and work functioning.  The appellant's thinking or ability to concentrate was affected by his service-connected psychiatric disorder, and the examiner indicated that the appellant's depression and irritability could/would affect his social and occupational functioning.  Finally, the examiner wrote that the appellant's symptoms would affect his reliability and productivity, which, in turn, could affect the appellant's ability to work.

With respect to the miscellaneous treatment records, these records indicate that the appellant has been treated for complaints involving his service-connected disabilities and disorders.  However, these same VA records do not contain an opinion by a health care provider that suggests or insinuates that the appellant's service-connected disabilities are not so disabling that they prevent the appellant from obtaining and maintaining gainful employment.

The Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993) held that for an appellant to prevail in a claim for individual unemployability benefits, it is necessary that the record reflect some factor that takes his case outside the norm.  See also 38 C.F.R. §§ 4.1, 4.15 (2013).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high schedular rating that is assigned is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Moreover, there is no statute or regulation that requires VA to conduct a job market or employability survey to determine whether a claimant is unemployable because of one or more service-connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 (1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2013).  Marginal employment is not to be considered substantially gainful employment.  Factors to be considered, however, will include the service member's employment history, educational attainment, and vocational experience.  38 C.F.R. § 4.16 (2013).

In determining whether a TDIU is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When evaluating the appellant's service-connected disabilities in toto and their effect on his ability to obtain and maintain gainful employment, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 (2013) (which requires that reasonable doubt be resolved in the appellant's favor) dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The Board concludes that the reasoning found in Hodges v. Brown, 5 Vet. App. 375 (1993), applies to this case.  Although the medical records are not without some ambiguity, they suggest that the appellant would be significantly challenged in obtaining gainful employment as a result of his service-connected disabilities.  When the appellant was examined in May 2010, the examiners specifically noted work limitations produced by his headache disorder, his psychiatric condition, the sleep apnea, and the miscellaneous orthopedic disabilities.  It was found that he was not "completely" precluded from employment, but this is not the relevant question- rather, the question is whether substantially gainful employment is possible.

It appears from the record that none of the appellant's disabilities taken singularly would necessarily prevent or inhibit his ability to obtain and maintain some type of employment.  However, all of his conditions, taken together, are found to significantly impede his employment abilities.  The mental health examiner noted that the appellant had significant social adaptation restrictions, along with concentration and memory issues.  The general medical examiner further reported that each main disability produced such symptoms such that the appellant might be able to perform at a "light job" or a job that did not require "concentration."  That same examiner admitted that the appellant was limited in the type of employment he could obtain as a result of his disorders.  

Hence, despite the examiner's finding to the contrary, the evidence is deemed to be at least in equipoise as to the question of whether the Veteran is precluded from substantially gainful employment due to his service-connected disabilities.

 although the entire record is not without a measure of ambiguity due to the paucity of documents concerning the appellant's ability to work at a sedentary position where he is isolated from others, the Board concludes that the totality of the evidence in the file appears to be at least in approximate balance.  As the Board is unable to conclude that the preponderance of the evidence is against the claim, the claim may not be denied.  Therefore, pursuant to 38 C.F.R. § 4.16 (2013), it is the decision of the Board that the appellant's service-connected disabilities render him unable to obtain and maintain gainful employment, and a total disability rating for compensation based on individual unemployability due to his service-connected disorders is warranted.  The appellant's claim is granted. 



ORDER

Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disorders, is granted, subject to regulations governing the payment of monetary benefits. 



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


